Case 1:17-cr-00232-EGS Document 85 Filed 06/06/19 Page 1 of 10
                  Case 1:17-cr-00232-EGS Document 85 Filed 06/06/19 Page 2 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI       0LFKDHO )O\QQ                   2Q       3DJH    RI 
           /HEDQRQ HDUO\ ODVW \HDU WR H[SUHVV KLV FRQGROHQFHV )/<11 GHVFULEHG
           6(5*81 DV VRPHRQH WKH 86 FRXOG ZRUN ZLWK )/<11 VDLG KH ZDV QRW
           UHDOO\ SDUW RI WKH 75803 FDPSDLJQ DW WKH WLPH RI WKLV FDOO WR
           .,6/<$.

                   )/<11 VWDWHG KLV VHFRQG WULS WR 5XVVLD DIWHU KH OHIW 86
           JRYHUQPHQW VHUYLFH KDG UHFHLYHG VR PXFK SUHVV DWWHQWLRQ WKDW LW
           >ZDV@ XQEHOLHYDEOH $V EDFNJURXQG )/<11 H[SODLQHG WKDW KH ZDV
           QHYHU SDLG GLUHFWO\ E\ PHGLD HQWLWLHV KRZHYHU KH KDG EHHQ D
           FRQWULEXWRU WR D YDULHW\ RI PHGLD HQWLWLHV LQFOXGLQJ $O -D]HHUD
           5XVVLD 7RGD\ 57  6N\ DQG 061%& )/<11 UHFHLYHG D UHTXHVW IURP
           KLV VSHDNHUV EXUHDX /HDGLQJ $XWKRULWLHV /$,  WR VSHDN DERXW
           0LGGOH (DVW LVVXHV DW WKH 57 WK $QQLYHUVDU\ UHFHSWLRQ LQ 0RVFRZ
           )/<11 ZDV SDLG IRU WKH VSHHFK E\ /$, )/<11 GLG QRW NQRZ IURP ZKRP
           /$, UHFHLYHG SD\PHQW )/<11 PHW ZLWK .,6/<$. DW WKH 5XVVLDQ
           $PEDVVDGRU V UHVLGHQFH QH[W WR WKH 8QLYHUVLW\ &OXE SULRU WR WKLV
           WULS WR 5XVVLD 7KH YLVLW ZDV D FRXUWHV\ FDOO WR WKH $PEDVVDGRU
           SULRU WR KLV WULS DQG )/<11 WRRN KLV VRQ ZLWK KLP WR WKLV PHHWLQJ
           7KH PHHWLQJ RFFXUUHG LQ WKH PLGDIWHUQRRQ ,Q DGGLWLRQ )/<11
           UHFHLYHG D ',$ WKUHDW EULHILQJ SULRU WR WKH WUDYHO

                    3ULRU WR WKH 3UHVLGHQWLDO LQDXJXUDWLRQ )/<11 VSRNH WR
                  H UHSUHVHQWDWLYHV LQ HDFK RI DSSUR[LPDWHO\ WKLUW\ FRXQWULHV
           JRYHUQPHQWV )/<11 VWDWHG WKH RQO\ H[FHSWLRQ WR WKDW SUDFWLFH ZDV
           5XVVLD LQ WKDW )/<11 KDG VXEVWDQWLYH FRQYHUVDWLRQV RQO\ ZLWK
           .,6/<$. DQG QR RWKHU PHPEHUV RI WKH *RYHUQPHQW RI 5XVVLD )/<11 V
           LQWHUHVW LQ 5XVVLD ZDV DV D FRPPRQ SDUWQHU LQ WKH ZDU RQ WHUURU
           )/<11 GRHV QRW NQRZ LI 387,1 DQG 75803 ZLOO JHW DORQJ EXW LW LV
           )/<11 V MRE WR ILJXUH RXW SDWKV WR ZRUN ZLWK 5XVVLD WR ILJKW
           WHUURULVP )/<11 QDPHG WKH SULPDU\ WKUHDWV WR WKH 86 DV WKH IRXU
           SOXV RQH &KLQD 5XVVLD ,UDQ 1RUWK .RUHD DQG ,6,6 )/<11 VWDWHG
           LI WKH 86 FRXOG QHXWUDOL]H RQH RI WKH IRXU RU HYHQ EHWWHU
           OHYHUDJH WKHLU FRRSHUDWLRQ ILJKWLQJ D FRPPRQ HQHP\ VXFK DV
           WHUURULVP WKDW ZRXOG EH D VXFFHVV IRU 86 QDWLRQDO VHFXULW\

                    6RPHWLPH SULRU WR &KULVWPDV  WKH 5XVVLDQ $PEDVVDGRU
                  H\ ZDV DVVDVVLQDWHG )/<11 FDOOHG .,6</$. WKH QH[W GD\ WR
           VD\ KH ZDV VRUU\ DQG WR UHLQIRUFH WKDW WHUURULVP ZDV RXU FRPPRQ
           SUREOHP )/<11 QRWHG WKDW LW ZDV D VKRUW FDOO DQG WKDW ZDV LW
           2Q &KULVWPDV 'D\ D 5XVVLDQ PLOLWDU\ SODQH FUDVKHG DQG NLOOHG DOO RQ
           ERDUG WR LQFOXGH ZKDW ZDV WKH HTXLYDOHQW WR WKH 5XVVLDQ 862 LW
           ZDV WKH VDPH 5XVVLDQ FKRLU WKDW VDQJ DW WKH 57 HYHQW )/<11 FDOOHG
           .,6</$. WR SDVV KLV FRQGROHQFHV DV KLV LQWHQW ZDV WR WU\ WR NHHS
           WKH UHODWLRQVKLS ZLWK .,6/<$. JRLQJ )/<11 H[SDQGHG WKDW KH KDV QR
           SDUWLFXODU DIILQLW\ IRU 5XVVLD EXW WKDW .,6/<$. ZDV KLV


                                                                             '2-6&2
                  Case 1:17-cr-00232-EGS Document 85 Filed 06/06/19 Page 3 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI       0LFKDHO )O\QQ                   2Q       3DJH    RI 
           FRXQWHUSDUW DQG PDLQWDLQLQJ WUXVWHG UHODWLRQVKLSV ZLWKLQ IRUHLJQ
           JRYHUQPHQWV LV LPSRUWDQW

                    6KRUWO\ DIWHU &KULVWPDV  )/<11 WRRN D YDFDWLRQ WR WKH
           'RPLQLFDQ 5HSXEOLF ZLWK KLV ZLIH 2Q 'HFHPEHU WK .,6</$. VHQW
           )/<11 D WH[W VWDWLQJ &DQ \RX FDOO PH" )/<11 QRWHG FHOOXODU
           UHFHSWLRQ ZDV SRRU DQG KH ZDV QRW FKHFNLQJ KLV SKRQH UHJXODUO\ DQG
           FRQVHTXHQWO\ GLG QRW VHH WKH WH[W XQWLO DSSUR[LPDWHO\  KRXUV
           ODWHU 8SRQ VHHLQJ WKH WH[W )/<11 UHVSRQGHG WKDW KH ZRXOG FDOO LQ
            PLQXWHV DQG KH DQG .,6/<$. VXEVHTXHQWO\ VSRNH 7KH 'RPLQLFDQ
           5HSXEOLF ZDV RQH KRXU DKHDG RI WKH WLPH LQ :DVKLQJWRQ '& 'XULQJ
           WKH FDOO .,6</$. DVNHG )/<11 WR VHWXS D 97& EHWZHHQ
           3UHVLGHQWHOHFW 75803 DQG 5XVVLDQ 3UHVLGHQW 387,1 RQ -DQXDU\ VW
           ,Q DGGLWLRQ )/<11 DQG .,6/<$. GLVFXVVHG WKH 86 VHQGLQJ DQ
           REVHUYHU WR D WHUURULVP FRQIHUHQFH LQ $VWDQD .D]DNKVWDQ WKDW ZRXOG
           EH DWWHQGHG E\ 5XVVLD 7XUNH\ ,UDQ DQG 6\ULDQ RSSRVLWLRQ JURXSV
           )/<11 VWDWHG KH GLG QRW UHVSRQG EDFN WR .,6</$. DERXW WKH FRQIHUHQFH
           XQWLO SUREDEO\ WKLV ZHHN )/<11 GLG QRW PDNH WKH GHFLVLRQ RQ ZKR
           ZRXOG UHSUHVHQW WKH 86 XQWLO WKH WK RU VW RI -DQXDU\ DQG
           ILQDOO\ GHWHUPLQHG DQ REVHUYHU IURP WKH 86 (PEDVV\ LQ $VWDQD ZRXOG
           DWWHQG )/<11 QRWHG 5XVVLD ZDQWHG WR WDNH WKH OHDG IRU SHDFH LQ WKH
           0LGGOH (DVW EXW WKH 86 QHHGHG WR EH WKH OHDGHU SDUWLFXODUO\ WR
           NHHS 7XUNH\ XQGHU WKH 86 V ZLQJ )/<11 DGGHG WKHUH ZDV D FRPSOHWH
           ODFN RI HQJDJHPHQW IURP WKH SULRU DGPLQLVWUDWLRQ

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH KDG DQ\ RWKHU
           WH[W HPDLO RU SHUVRQDO PHHWLQJV ZLWK .,6/<$. RU RWKHU 5XVVLDQV
           )/<11 YROXQWHHUHG WKDW DIWHU WKH HOHFWLRQ KH KDG D FORVHG GRRU
           PHHWLQJ ZLWK .,6</$. DQG -DUHG .86+1(5 DW 7UXPS 7RZHU LQ 1HZ <RUN
           &LW\ .,6/<$. ZDV LQ 1HZ <RUN WR PHHW ZLWK KLV GLSORPDWV DQG WKH
           WKUHH KDG D UHODWLYHO\ VHQVLWLYH PHHWLQJ )/<11 ZDV D ODWH DGGLWLRQ
           WR WKH PHHWLQJ DQG GLG QRW SDUWLFLSDWH LQ VHWWLQJ LW XS )/<11
           EHOLHYHG WKH PHHWLQJ WRRN SODFH EHIRUH 7KDQNVJLYLQJ EXW ZDV XQVXUH
           RI WKH GDWH )/<11 H[SODLQHG WKDW RWKHU PHHWLQJV EHWZHHQ WKH 75803
           WHDP DQG YDULRXV IRUHLJQ FRXQWULHV WRRN SODFH SULRU WR WKH
           LQDXJXUDWLRQ DQG ZHUH VHQVLWLYH LQDVPXFK DV PDQ\ FRXQWULHV GLG QRW
           ZDQW WKH WKHQFXUUHQW DGPLQLVWUDWLRQ WR NQRZ DERXW WKHP 7KHUH ZHUH
           QR SHUVRQDO UHODWLRQVKLSV EHWZHHQ WKH OHDGHUV RI PDQ\ FRXQWULHV DQG
           WKH SULRU DGPLQLVWUDWLRQ )/<11 VWDWHG WKDW KH DQG SHUVRQQHO IURP
           WKH LQFRPLQJ DGPLQLVWUDWLRQ PHW ZLWK PDQ\ FRXQWULHV WR VHW
           H[SHFWDWLRQV IRU WKHP DQG WKH H[SHFWDWLRQV ZHUH VHW YHU\ KLJK

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
                  LRQV ZLWK .,6/<$. DERXW D 8QLWHG 1DWLRQV 81 YRWH
           VXUURXQGLQJ WKH LVVXH RI ,VUDHOL VHWWOHPHQWV )/<11 TXLFNO\


                                                                             '2-6&2
                  Case 1:17-cr-00232-EGS Document 85 Filed 06/06/19 Page 4 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI       0LFKDHO )O\QQ                   2Q       3DJH    RI 
           UHVSRQGHG <HV JRRG UHPLQGHU 2Q WKH QG RI 'HFHPEHU )/<11
           FDOOHG D OLWDQ\ RI FRXQWULHV WR LQFOXGH ,VUDHO WKH 8. 6HQHJDO
           (J\SW PD\EH )UDQFH DQG PD\EH 5XVVLD.,6/<$. 3DUW RI WKH UHDVRQ
           IRU )/<11 V FDOOV ZDV WR FRQGXFW DQ H[HUFLVH WR VHH KRZ IDVW WKH
           LQFRPLQJ DGPLQLVWUDWLRQ FRXOG JHW VRPHRQH RQ WKH OLQH )/<11
           OLNHQHG LW WR D EDWWOH GULOO WR VHH ZKR WKH DGPLQLVWUDWLRQ FRXOG
           UHDFK LQ D FULVLV 7KH H[HUFLVH ZDV FRQGXFWHG DW WKH FDPSDLJQ V *6$
           WUDQVLWLRQ EXLOGLQJ RQ WK DQG , 6WUHHWV 1: ZKLFK )/<11
           GHVFULEHG DV D VRPHZKDW FKDRWLF HQYLURQPHQW )/<11 VWDWHG KH
           FRQGXFWHG WKHVH FDOOV WR DWWHPSW WR JHW D VHQVH RI ZKHUH FRXQWULHV
           VWRRG RQ WKH 81 YRWH VSHFLILFDOO\ ZKHWKHU WKH\ LQWHQGHG WR YRWH RU
           DEVWDLQ

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH PDGH DQ\ UHTXHVW
           RI .,6/<$. WR YRWH LQ D SDUWLFXODU ZD\ RU WDNH DQ\ DFWLRQ )/<11
           VWDWHG KH GLG QRW )/<11 VWDWHG KH GLG QRW EHOLHYH KLV FDOOV WR WKH
           YDULRXV FRXQWULHV ZRXOG FKDQJH DQ\WKLQJ )/<11 UHFDOOHG WKHUH
           QHHGHG WR EH D FHUWDLQ QXPEHU RI DEVWHQWLRQ YRWHV WR DOWHU WKH
           RXWFRPH DQG WKDW KDYLQJ ORRNHG DW WKH PDWK DW WKH WLPH KH NQHZ LW
           FRXOG QRW EH DFKLHYHG )/<11 VDLG  FRXQWULHV ZHUH YRWLQJ DQG KDG
           D UHFROOHFWLRQ RI WKH QXPEHU RI ILYH YRWHV EHLQJ LPSRUWDQW ,Q WKH
           HQG RQO\ WKH 86 DEVWDLQHG )/<11 VWDWHG KLV FDOOV ZHUH DERXW
           DVNLQJ ZKHUH FRXQWULHV ZRXOG VWDQG RQ D YRWH QRW DQ\ UHTXHVWV RI
           KH\ LI \RX GR WKLV

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH PDGH DQ\ FRPPHQW
           WR .,6/<$. DERXW YRWLQJ LQ D FHUWDLQ PDQQHU RU VORZLQJ GRZQ WKH
           YRWH RU LI .,6/<$. GHVFULEHG DQ\ 5XVVLDQ UHVSRQVH WR D UHTXHVW E\
           )/<11 )/<11 DQVZHUHG 1R )/<11 VWDWHG WKH FRQYHUVDWLRQV ZHUH
           DORQJ WKH OLQHV RI ZKHUH GR \RX VWDQG DQG ZKDW V \RXU SRVLWLRQ
           )/<11 KHDUG WKURXJK RWKHU FKDQQHOV WKDW (J\SW GLG QRW OLNH WKH YRWH
           DQG EHOLHYHG WKH (J\SWLDQV RI WKHLU RZQ DFFRUG GHOD\HG WKH YRWH D
           GD\ )/<11 DJDLQ VWDWHG WKDW KH DSSUHFLDWHG WKH LQWHUYLHZLQJ DJHQWV
           UHPLQGLQJ KLP WKDW KH KDG DQRWKHU FRQYHUVDWLRQ ZLWK .,6/<$.

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
                  DWLRQ ZLWK .,6/<$. VXUURXQGLQJ WKH H[SXOVLRQ RI 5XVVLDQ
           GLSORPDWV RU FORVLQJ RI 5XVVLDQ SURSHUWLHV LQ UHVSRQVH WR 5XVVLDQ
           KDFNLQJ DFWLYLWLHV VXUURXQGLQJ WKH HOHFWLRQ )/<11 VWDWHG WKDW KH
           GLG QRW )/<11 UHLWHUDWHG KLV FRQYHUVDWLRQ ZDV DERXW WKH
           387,175803 97& DQG WKH $VWDQD WKLQJ WKH .D]DNKVWDQ FRQIHUHQFH
           GHVFULEHG HDUOLHU  )/<11 QRWHG KH ZDV QRW DZDUH RI WKH
           WKHQXSFRPLQJ DFWLRQV DV KH GLG QRW KDYH DFFHVV WR WHOHYLVLRQ QHZV
           LQ WKH 'RPLQLFDQ 5HSXEOLF DQG KLV JRYHUQPHQW %ODFN%HUU\ ZDV QRW
           ZRUNLQJ


                                                                             '2-6&2
                  Case 1:17-cr-00232-EGS Document 85 Filed 06/06/19 Page 5 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI       0LFKDHO )O\QQ                   2Q       3DJH    RI 

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
           FRQYHUVDWLRQ ZLWK .,6/<$. LQ ZKLFK WKH H[SXOVLRQV ZHUH GLVFXVVHG
           ZKHUH )/<11 PLJKW KDYH HQFRXUDJHG .,6/<$. QRW WR HVFDODWH WKH
           VLWXDWLRQ WR NHHS WKH 5XVVLDQ UHVSRQVH UHFLSURFDO RU QRW WR HQJDJH
           LQ D WLWIRUWDW )/<11 UHVSRQGHG 1RW UHDOO\ , GRQ W
           UHPHPEHU ,W ZDVQ W 'RQ W GR DQ\WKLQJ  7KH 86 *RYHUQPHQW V
           UHVSRQVH ZDV D WRWDO VXUSULVH WR )/<11 )/<11 GLG QRW NQRZ DERXW
           WKH 3HUVRQD 1RQ*UDWD 31* DFWLRQ XQWLO LW ZDV LQ WKH PHGLD
           .,6/<$. DQG )/<11 ZHUH VWDUWLQJ RII RQ D JRRG IRRWLQJ DQG )/<11 ZDV
           ORRNLQJ IRUZDUG WR WKH UHODWLRQVKLS :LWK UHJDUG WR WKH VFRSH RI
           WKH 5XVVLDQV ZKR ZHUH H[SHOOHG )/<11 VDLG KH GLG QRW XQGHUVWDQG
           LW )/<11 VWDWHG KH FRXOG XQGHUVWDQG RQH 31* EXW QRW WKLUW\ILYH

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
           FRQYHUVDWLRQ ZLWK .,6/<$. LQ ZKLFK .,6/<$. WROG KLP WKH *RYHUQPHQW
           RI 5XVVLD KDG WDNHQ LQWR DFFRXQW WKH LQFRPLQJ DGPLQLVWUDWLRQ V
           SRVLWLRQ DERXW WKH H[SXOVLRQV RU ZKHUH .,6/<$. VDLG WKH *RYHUQPHQW
           RI 5XVVLD KDG UHVSRQGHG RU FKRVHQ WR PRGXODWH WKHLU UHVSRQVH LQ
           DQ\ ZD\ WR WKH 86 V DFWLRQV DV D UHVXOW RI D UHTXHVW E\ WKH
           LQFRPLQJ DGPLQLVWUDWLRQ )/<11 VWDWHG LW ZDV SRVVLEOH WKDW KH
           WDONHG WR .,6/<$. RQ WKH LVVXH EXW LI KH GLG KH GLG QRW UHPHPEHU
           GRLQJ VR )/<11 VWDWHG KH ZDV DWWHPSWLQJ WR VWDUW D JRRG
           UHODWLRQVKLS ZLWK .,6/<$. DQG PRYH IRUZDUG )/<11 UHPHPEHUHG PDNLQJ
           IRXU WR ILYH FDOOV WKDW GD\ DERXW WKLV LVVXH EXW WKDW WKH 'RPLQLFDQ
           5HSXEOLF ZDV D GLIILFXOW SODFH WR PDNH D FDOO DV KH NHSW KDYLQJ
           FRQQHFWLYLW\ LVVXHV )/<11 UHIOHFWHG DQG VWDWHG KH GLG QRW WKLQN KH
           ZRXOG KDYH KDG D FRQYHUVDWLRQ ZLWK .,6/<$. DERXW WKH PDWWHU DV KH
           GLG QRW NQRZ WKH H[SXOVLRQV ZHUH FRPLQJ )/<11 VWDWHG KH GLG QRW
           KDYH D ORQJ GUDZQ RXW GLVFXVVLRQ ZLWK .,6/<$. ZKHUH KH ZRXOG KDYH
           DVNHG KLP WR GRQ W GR VRPHWKLQJ




                                                                             '2-6&2
Case 1:17-cr-00232-EGS Document 85 Filed 06/06/19 Page 6 of 10
                  Case 1:17-cr-00232-EGS Document 85 Filed 06/06/19 Page 7 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI       0LFKDHO )O\QQ                   2Q       3DJH    RI 

                   )/<11 VWDWHG KLV VHFRQG WULS WR 5XVVLD DIWHU KH OHIW 86
           JRYHUQPHQW VHUYLFH KDG UHFHLYHG VR PXFK SUHVV DWWHQWLRQ WKDW LW
           >ZDV@ XQEHOLHYDEOH $V EDFNJURXQG )/<11 H[SODLQHG WKDW KH ZDV
           QHYHU SDLG GLUHFWO\ E\ PHGLD HQWLWLHV KRZHYHU KH KDG EHHQ D
           FRQWULEXWRU WR D YDULHW\ RI PHGLD HQWLWLHV LQFOXGLQJ $O -D]HHUD
           5XVVLD 7RGD\ 57  6N\ DQG 061%& )/<11 UHFHLYHG D UHTXHVW IURP
           KLV VSHDNHUV EXUHDX /HDGLQJ $XWKRULWLHV /$,  WR VSHDN DERXW
           0LGGOH (DVW LVVXHV DW WKH 57 WK $QQLYHUVDU\ UHFHSWLRQ LQ
           0RVFRZ )/<11 ZDV SDLG IRU WKH VSHHFK E\ /$, )/<11 GLG QRW NQRZ
           IURP ZKRP /$, UHFHLYHG SD\PHQW )/<11 PHW ZLWK .,6/<$. DW WKH
           5XVVLDQ $PEDVVDGRU V UHVLGHQFH QH[W WR WKH 8QLYHUVLW\ &OXE SULRU WR
           WKLV WULS WR 5XVVLD 7KH YLVLW ZDV D FRXUWHV\ FDOO WR WKH
           $PEDVVDGRU SULRU WR KLV WULS DQG )/<11 WRRN KLV VRQ ZLWK KLP WR
           WKLV PHHWLQJ 7KH PHHWLQJ RFFXUUHG LQ WKH PLGDIWHUQRRQ ,Q
           DGGLWLRQ )/<11 UHFHLYHG D ',$ WKUHDW EULHILQJ SULRU WR WKH
           WUDYHO

                    3ULRU WR WKH 3UHVLGHQWLDO LQDXJXUDWLRQ )/<11 VSRNH WR
           PXOWLSOH UHSUHVHQWDWLYHV LQ HDFK RI DSSUR[LPDWHO\ WKLUW\ FRXQWULHV
           JRYHUQPHQWV )/<11 VWDWHG WKH RQO\ H[FHSWLRQ WR WKDW SUDFWLFH ZDV
           5XVVLD LQ WKDW )/<11 KDG VXEVWDQWLYH FRQYHUVDWLRQV RQO\ ZLWK
           .,6/<$. DQG QR RWKHU PHPEHUV RI WKH *RYHUQPHQW RI 5XVVLD )/<11 V
           LQWHUHVW LQ 5XVVLD ZDV DV D FRPPRQ SDUWQHU LQ WKH ZDU RQ
           WHUURU )/<11 GRHV QRW NQRZ LI 387,1 DQG 75803 ZLOO JHW DORQJ EXW
           LW LV )/<11 V MRE WR ILJXUH RXW SDWKV WR ZRUN ZLWK 5XVVLD WR ILJKW
           WHUURULVP )/<11 QDPHG WKH SULPDU\ WKUHDWV WR WKH 86 DV WKH
           IRXU SOXV RQH &KLQD 5XVVLD ,UDQ 1RUWK .RUHD DQG ,6,6 )/<11
           VWDWHG LI WKH 86 FRXOG QHXWUDOL]H RQH RI WKH IRXU RU HYHQ
           EHWWHU OHYHUDJH WKHLU FRRSHUDWLRQ ILJKWLQJ D FRPPRQ HQHP\ VXFK DV
           WHUURULVP WKDW ZRXOG EH D VXFFHVV IRU 86 QDWLRQDO VHFXULW\

                    6RPHWLPH SULRU WR &KULVWPDV  WKH 5XVVLDQ $PEDVVDGRU
           WR 7XUNH\ ZDV DVVDVVLQDWHG )/<11 FDOOHG .,6</$. WKH QH[W GD\ WR
           VD\ KH ZDV VRUU\ DQG WR UHLQIRUFH WKDW WHUURULVP ZDV RXU FRPPRQ
           SUREOHP )/<11 QRWHG WKDW LW ZDV D VKRUW FDOO DQG WKDW ZDV
           LW 2Q &KULVWPDV 'D\ D 5XVVLDQ PLOLWDU\ SODQH FUDVKHG DQG NLOOHG
           DOO RQ ERDUG WR LQFOXGH ZKDW ZDV WKH HTXLYDOHQW WR WKH 5XVVLDQ
           862 LW ZDV WKH VDPH 5XVVLDQ FKRLU WKDW VDQJ DW WKH 57
           HYHQW )/<11 FDOOHG .,6</$. WR SDVV KLV FRQGROHQFHV DV KLV LQWHQW
           ZDV WR WU\ WR NHHS WKH UHODWLRQVKLS ZLWK .,6/<$. JRLQJ )/<11
           H[SDQGHG WKDW KH KDV QR SDUWLFXODU DIILQLW\ IRU 5XVVLD EXW WKDW
           .,6/<$. ZDV KLV FRXQWHUSDUW DQG PDLQWDLQLQJ WUXVWHG UHODWLRQVKLSV
           ZLWKLQ IRUHLJQ JRYHUQPHQWV LV LPSRUWDQW




                                                                             '2-6&2
                  Case 1:17-cr-00232-EGS Document 85 Filed 06/06/19 Page 8 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI       0LFKDHO )O\QQ                   2Q       3DJH    RI 


                    6KRUWO\ DIWHU &KULVWPDV  )/<11 WRRN D YDFDWLRQ WR
           WKH 'RPLQLFDQ 5HSXEOLF ZLWK KLV ZLIH 2Q 'HFHPEHU WK .,6</$.
           VHQW )/<11 D WH[W VWDWLQJ &DQ \RX FDOO PH" )/<11 QRWHG FHOOXODU
           UHFHSWLRQ ZDV SRRU DQG KH ZDV QRW FKHFNLQJ KLV SKRQH UHJXODUO\ DQG
           FRQVHTXHQWO\ GLG QRW VHH WKH WH[W XQWLO DSSUR[LPDWHO\  KRXUV
           ODWHU 8SRQ VHHLQJ WKH WH[W )/<11 UHVSRQGHG WKDW KH ZRXOG FDOO LQ
            PLQXWHV DQG KH DQG .,6/<$. VXEVHTXHQWO\ VSRNH 7KH
           'RPLQLFDQ 5HSXEOLF ZDV RQH KRXU DKHDG RI WKH WLPH LQ :DVKLQJWRQ '
           & 'XULQJ WKH FDOO .,6</$. DVNHG )/<11 WR VHWXS D 97& EHWZHHQ
           3UHVLGHQWHOHFW 75803 DQG 5XVVLDQ 3UHVLGHQW 387,1 RQ -DQXDU\
           VW ,Q DGGLWLRQ )/<11 DQG .,6/<$. GLVFXVVHG WKH 86 VHQGLQJ DQ
           REVHUYHU WR D WHUURULVP FRQIHUHQFH LQ $VWDQD .D]DNKVWDQ WKDW
           ZRXOG EH DWWHQGHG E\ 5XVVLD 7XUNH\ ,UDQ DQG 6\ULDQ RSSRVLWLRQ
           JURXSV )/<11 VWDWHG KH GLG QRW UHVSRQG EDFN WR .,6</$. DERXW WKH
           FRQIHUHQFH XQWLO SUREDEO\ WKLV ZHHN )/<11 GLG QRW PDNH WKH
           GHFLVLRQ RQ ZKR ZRXOG UHSUHVHQW WKH 86 XQWLO WKH WK RU VW RI
           -DQXDU\ DQG ILQDOO\ GHWHUPLQHG DQ REVHUYHU IURP WKH 86 (PEDVV\
           LQ $VWDQD ZRXOG DWWHQG )/<11 QRWHG 5XVVLD ZDQWHG WR WDNH WKH OHDG
           IRU SHDFH LQ WKH 0LGGOH (DVW EXW WKH 86 QHHGHG WR EH WKH OHDGHU
           SDUWLFXODUO\ WR NHHS 7XUNH\ XQGHU WKH 86 V ZLQJ )/<11 DGGHG
           WKHUH ZDV D FRPSOHWH ODFN RI HQJDJHPHQW IURP WKH SULRU
           DGPLQLVWUDWLRQ

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH KDG DQ\ RWKHU
           WH[W HPDLO RU SHUVRQDO PHHWLQJV ZLWK .,6/<$. RU RWKHU
           5XVVLDQV )/<11 YROXQWHHUHG WKDW DIWHU WKH HOHFWLRQ KH KDG D
           FORVHG GRRU PHHWLQJ ZLWK .,6</$. DQG -DUHG .86+1(5 DW 7UXPS 7RZHU
           LQ 1HZ <RUN &LW\ .,6/<$. ZDV LQ 1HZ <RUN WR PHHW ZLWK KLV
           GLSORPDWV DQG WKH WKUHH KDG D UHODWLYHO\ VHQVLWLYH PHHWLQJ )/<11
           ZDV D ODWH DGGLWLRQ WR WKH PHHWLQJ DQG GLG QRW SDUWLFLSDWH LQ
           VHWWLQJ LW XS )/<11 EHOLHYHG WKH PHHWLQJ WRRN SODFH EHIRUH
           7KDQNVJLYLQJ EXW ZDV XQVXUH RI WKH GDWH )/<11 H[SODLQHG WKDW
           RWKHU PHHWLQJV EHWZHHQ WKH 75803 WHDP DQG YDULRXV IRUHLJQ FRXQWULHV
           WRRN SODFH SULRU WR WKH LQDXJXUDWLRQ DQG ZHUH VHQVLWLYH LQDVPXFK
           DV PDQ\ FRXQWULHV GLG QRW ZDQW WKH WKHQFXUUHQW DGPLQLVWUDWLRQ WR
           NQRZ DERXW WKHP 7KHUH ZHUH QR SHUVRQDO UHODWLRQVKLSV EHWZHHQ WKH
           OHDGHUV RI PDQ\ FRXQWULHV DQG WKH SULRU DGPLQLVWUDWLRQ )/<11
           VWDWHG WKDW KH DQG SHUVRQQHO IURP WKH LQFRPLQJ DGPLQLVWUDWLRQ PHW
           ZLWK PDQ\ FRXQWULHV WR VHW H[SHFWDWLRQV IRU WKHP DQG WKH
           H[SHFWDWLRQV ZHUH VHW YHU\ KLJK

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
                  LRQV ZLWK .,6/<$. DERXW D 8QLWHG 1DWLRQV 81 YRWH
           VXUURXQGLQJ WKH LVVXH RI ,VUDHOL VHWWOHPHQWV )/<11 TXLFNO\


                                                                             '2-6&2
                  Case 1:17-cr-00232-EGS Document 85 Filed 06/06/19 Page 9 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI       0LFKDHO )O\QQ                   2Q       3DJH    RI 
           UHVSRQGHG <HV JRRG UHPLQGHU 2Q WKH QG RI 'HFHPEHU )/<11
           FDOOHG D OLWDQ\ RI FRXQWULHV WR LQFOXGH ,VUDHO WKH 8. 6HQHJDO
           (J\SW PD\EH )UDQFH DQG PD\EH 5XVVLD.,6/<$. 3DUW RI WKH UHDVRQ
           IRU )/<11 V FDOOV ZDV WR FRQGXFW DQ H[HUFLVH WR VHH KRZ IDVW WKH
           LQFRPLQJ DGPLQLVWUDWLRQ FRXOG JHW VRPHRQH RQ WKH OLQH )/<11
           OLNHQHG LW WR D EDWWOH GULOO WR VHH ZKR WKH DGPLQLVWUDWLRQ FRXOG
           UHDFK LQ D FULVLV 7KH H[HUFLVH ZDV FRQGXFWHG DW WKH FDPSDLJQ V
           *6$ WUDQVLWLRQ EXLOGLQJ RQ WK DQG , 6WUHHWV 1: ZKLFK )/<11
           GHVFULEHG DV D VRPHZKDW FKDRWLF HQYLURQPHQW )/<11 VWDWHG KH
           FRQGXFWHG WKHVH FDOOV WR DWWHPSW WR JHW D VHQVH RI ZKHUH FRXQWULHV
           VWRRG RQ WKH 81 YRWH VSHFLILFDOO\ ZKHWKHU WKH\ LQWHQGHG WR YRWH
           RU DEVWDLQ

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH PDGH DQ\ UHTXHVW
           RI .,6/<$. WR YRWH LQ D SDUWLFXODU ZD\ RU WDNH DQ\ DFWLRQ )/<11
           VWDWHG KH GLG QRW )/<11 VWDWHG KH GLG QRW EHOLHYH KLV FDOOV WR
           WKH YDULRXV FRXQWULHV ZRXOG FKDQJH DQ\WKLQJ )/<11 UHFDOOHG WKHUH
           QHHGHG WR EH D FHUWDLQ QXPEHU RI DEVWHQWLRQ YRWHV WR DOWHU WKH
           RXWFRPH DQG WKDW KDYLQJ ORRNHG DW WKH PDWK DW WKH WLPH KH NQHZ LW
           FRXOG QRW EH DFKLHYHG )/<11 VDLG  FRXQWULHV ZHUH YRWLQJ DQG
           KDG D UHFROOHFWLRQ RI WKH QXPEHU RI ILYH YRWHV EHLQJ LPSRUWDQW ,Q
           WKH HQG RQO\ WKH 86 DEVWDLQHG )/<11 VWDWHG KLV FDOOV ZHUH
           DERXW DVNLQJ ZKHUH FRXQWULHV ZRXOG VWDQG RQ D YRWH QRW DQ\
           UHTXHVWV RI KH\ LI \RX GR WKLV

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH PDGH DQ\ FRPPHQW
           WR .,6/<$. DERXW YRWLQJ LQ D FHUWDLQ PDQQHU RU VORZLQJ GRZQ WKH
           YRWH RU LI .,6/<$. GHVFULEHG DQ\ 5XVVLDQ UHVSRQVH WR D UHTXHVW E\
           )/<11 )/<11 DQVZHUHG 1R )/<11 VWDWHG WKH FRQYHUVDWLRQV ZHUH
           DORQJ WKH OLQHV RI ZKHUH GR \RX VWDQG DQG ZKDW V \RXU
           SRVLWLRQ )/<11 KHDUG WKURXJK RWKHU FKDQQHOV WKDW (J\SW GLG QRW
           OLNH WKH YRWH DQG EHOLHYHG WKH (J\SWLDQV RI WKHLU RZQ DFFRUG
           GHOD\HG WKH YRWH D GD\ )/<11 DJDLQ VWDWHG WKDW KH DSSUHFLDWHG WKH
           LQWHUYLHZLQJ DJHQWV UHPLQGLQJ KLP WKDW KH KDG DQRWKHU FRQYHUVDWLRQ
           ZLWK .,6/<$.

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
           FRQYHUVDWLRQ ZLWK .,6/<$. VXUURXQGLQJ WKH H[SXOVLRQ RI 5XVVLDQ
           GLSORPDWV RU FORVLQJ RI 5XVVLDQ SURSHUWLHV LQ UHVSRQVH WR 5XVVLDQ
           KDFNLQJ DFWLYLWLHV VXUURXQGLQJ WKH HOHFWLRQ )/<11 VWDWHG WKDW KH
           GLG QRW )/<11 UHLWHUDWHG KLV FRQYHUVDWLRQ ZDV DERXW WKH 387,1
           75803 97& DQG WKH $VWDQD WKLQJ WKH .D]DNKVWDQ FRQIHUHQFH
           GHVFULEHG HDUOLHU  )/<11 QRWHG KH ZDV QRW DZDUH RI WKH WKHQ
           XSFRPLQJ DFWLRQV DV KH GLG QRW KDYH DFFHVV WR WHOHYLVLRQ QHZV LQ




                                                                             '2-6&2
                 Case 1:17-cr-00232-EGS Document 85 Filed 06/06/19 Page 10 of 10
)'D 5HY 




&RQWLQXDWLRQ RI )' RI       0LFKDHO )O\QQ                   2Q       3DJH    RI 
           WKH 'RPLQLFDQ 5HSXEOLF DQG KLV JRYHUQPHQW %ODFN%HUU\ ZDV QRW
           ZRUNLQJ

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
           FRQYHUVDWLRQ ZLWK .,6/<$. LQ ZKLFK WKH H[SXOVLRQV ZHUH GLVFXVVHG
           ZKHUH )/<11 PLJKW KDYH HQFRXUDJHG .,6/<$. QRW WR HVFDODWH WKH
           VLWXDWLRQ WR NHHS WKH 5XVVLDQ UHVSRQVH UHFLSURFDO RU QRW WR
           HQJDJH LQ D WLWIRUWDW )/<11 UHVSRQGHG 1RW UHDOO\ , GRQ W
           UHPHPEHU ,W ZDVQ W 'RQ W GR DQ\WKLQJ  7KH 86 *RYHUQPHQW V
           UHVSRQVH ZDV D WRWDO VXUSULVH WR )/<11 )/<11 GLG QRW NQRZ DERXW
           WKH 3HUVRQD 1RQ*UDWD 31* DFWLRQ XQWLO LW ZDV LQ WKH
           PHGLD .,6/<$. DQG )/<11 ZHUH VWDUWLQJ RII RQ D JRRG IRRWLQJ DQG
           )/<11 ZDV ORRNLQJ IRUZDUG WR WKH UHODWLRQVKLS :LWK UHJDUG WR WKH
           VFRSH RI WKH 5XVVLDQV ZKR ZHUH H[SHOOHG )/<11 VDLG KH GLG QRW
           XQGHUVWDQG LW )/<11 VWDWHG KH FRXOG XQGHUVWDQG RQH 31* EXW QRW
           WKLUW\ILYH

                    7KH LQWHUYLHZLQJ DJHQWV DVNHG )/<11 LI KH UHFDOOHG DQ\
           FRQYHUVDWLRQ ZLWK .,6/<$. LQ ZKLFK .,6/<$. WROG KLP WKH *RYHUQPHQW
           RI 5XVVLD KDG WDNHQ LQWR DFFRXQW WKH LQFRPLQJ DGPLQLVWUDWLRQ V
           SRVLWLRQ DERXW WKH H[SXOVLRQV RU ZKHUH .,6/<$. VDLG WKH *RYHUQPHQW
           RI 5XVVLD KDG UHVSRQGHG RU FKRVHQ WR PRGXODWH WKHLU UHVSRQVH LQ
           DQ\ ZD\ WR WKH 86 V DFWLRQV DV D UHVXOW RI D UHTXHVW E\ WKH
           LQFRPLQJ DGPLQLVWUDWLRQ )/<11 VWDWHG LW ZDV SRVVLEOH WKDW KH
           WDONHG WR .,6/<$. RQ WKH LVVXH EXW LI KH GLG KH GLG QRW UHPHPEHU
           GRLQJ VR )/<11 VWDWHG KH ZDV DWWHPSWLQJ WR VWDUW D JRRG
           UHODWLRQVKLS ZLWK .,6/<$. DQG PRYH IRUZDUG )/<11 UHPHPEHUHG
           PDNLQJ IRXU WR ILYH FDOOV WKDW GD\ DERXW WKLV LVVXH EXW WKDW WKH
           'RPLQLFDQ 5HSXEOLF ZDV D GLIILFXOW SODFH WR PDNH D FDOO DV KH NHSW
           KDYLQJ FRQQHFWLYLW\ LVVXHV )/<11 UHIOHFWHG DQG VWDWHG KH GLG QRW
           WKLQN KH ZRXOG KDYH KDG D FRQYHUVDWLRQ ZLWK .,6/<$. DERXW WKH
           PDWWHU DV KH GLG QRW NQRZ WKH H[SXOVLRQV ZHUH FRPLQJ )/<11
           VWDWHG KH GLG QRW KDYH D ORQJ GUDZQ RXW GLVFXVVLRQ ZLWK .,6/<$.
           ZKHUH KH ZRXOG KDYH DVNHG KLP WR GRQ W GR VRPHWKLQJ




                                                                             '2-6&2
